Name: Council Regulation (EEC) No 3006/92 of 12 October 1992 extending the validity of Regulation (EEC) No 4282/88 concerning the safeguard measure laid down in Article 2 of Decision No 5/88 of the EEC-Switzerland Joint Committee amending Protocol 3
 Type: Regulation
 Subject Matter: international trade;  Europe;  executive power and public service;  European construction;  international affairs
 Date Published: nan

 No L 304/2 Official Journal of the European Communities 20. 10. 92 COUNCIL REGULATION (EEC) No 3006/92 of 12 October 1992 extending the validity of Regulation (EEC) No 4282/88 concerning the safeguard measure laid down in Article 2 of Decision No 5/88 of the EEC-Switzerland Joint Committee amending Protocol 3 Whereas, on 8 September 1992, the EEC-Switzerland Joint Committee adopted Decision No 2/92 (4) extending the validity of Decision No 5/88, also with respect to the Article 2 safeguard measure, for an indefinite period of time, with effect from 1 January 1992 ; whereas it is therefore necessary also to extend the validity of Regula ­ tion (EEC) No 4282/88, HAS ADOPTED THIS REGULATION THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Swiss Confederation (') was signed on 22 July 1972 and came into force on 1 July 1973 ; Whereas Protocol 3 concerning the definition of the concept of originating products and methods of adminis ­ trative cooperation, which is an integral part of the said Agreement, was amended by Decision No 5/88 of the EEC-Switzerland Joint Committee of 6 December 1988 (2) with a view to simplifying the cumulation rules ; whereas a specific safeguard measure is provided for in Article 2 of that Decision ; Whereas, on 21 December 1988, the Council adopted Regulation (EEC) No 4282/88 (3) for the purpose of laying down the procedures for implementing the said safeguard clause ; Whereas Decision No 5/88 of the EEC-Switzerland Joint Committee and Regulation (EEC) No 4282/88 were ap ­ plicable until 31 December 1991 ; Article 1 The validity of Regulation (EEC) No 4282/88 is hereby extended for an indefinite period of time. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 October 1992. For the Council The President W. WALDEGRAVE ( ¢) OJ No L 300, 31 . 12. 1972, p. 189 . (2) OJ No L 381 , 31 . 12. 1988, p. 22. 3) OJ No L 381 , 31 . 12. 1988 , p. 35. (4) See page 13 of this Official Journal .